Judgment, Supreme Court, Bronx County (John Moore, J.), rendered March 30, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 to 20 years, unanimously affirmed.
Defendant’s generalized objections failed to preserve his present challenges to the prosecutor’s remarks on summation *340(People v Balls, 69 NY2d 641), and we decline to reach them in the interest of justice. Were we to review these claims, we would find that the comments did not constitute expressions of personal opinion, and were proper responses to the defense attack upon the credibility of the People’s sole eyewitness within the bounds of permissible rhetorical comment (see, People v Halm, 81 NY2d 819; People v Nai Hing Liang, 208 AD2d 401). Concur—Rosenberger, J. P., Wallach, Nardelli, Rubin and Colabella, JJ.